The State




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                     Tuesday, March 31, 2015

                           No. 04-15-00177-CR and 04-15-00178-CR

                           Daniel MARTINEZ a/k/a Daniel Ramirez,
                                        Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2014CR2985 and 2014CR2986
                          Honorable Melisa Skinner, Judge Presiding

                                          ORDER
        A Trial Court’s Certification of Defendant’s Right of Appeal has been filed in each of
these appeals in which the trial court judge certifies that the underlying criminal case “is a plea-
bargain case, and the defendant has NO right of appeal.” It is therefore ORDERED that the trial
court clerk file an electronic clerk’s record in each of these appeals within ten days from the date
of this order containing the following documents:

       1.      All pre-trial orders and the related pre-trial motions;

        2.      The Court Admonishments, the Waiver, Consent to Stipulation of Testimony and
Stipulations, and all other documents relating to the defendant’s plea bargain;

       3.      The judgment;

       4.      All post-judgment motions and orders;

       5.      The notice of appeal;

       6.      The Trial Court’s Certification of Defendant’s Right of Appeal; and

       7.      The criminal docket sheet.
All other appellate deadlines are suspended pending further order of this court. The clerk of this
court is ORDERED to send a copy of this order to the attorneys of record, the trial court clerk,
and the court reporter(s) responsible for preparing the reporter’s record in these appeals.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of March, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court